Citation Nr: 0117254	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-18 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
duodenal ulcer, amebiasis, ankylostomiasis, and spastic 
colon.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from December 1945 to 
September 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  In pertinent part, the RO continued the 20 
percent evaluation for duodenal ulcer, amoebiasis, 
anklyostomiasis, and spastic colon.  

A supplemental statement of the case issued in May 2000, 
increased the evaluation of the service-connected 
gastrointestinal disability from 20 to 30 percent.  
Consistent with AB v. Brown, 6 Vet. App. 35, 38 (1993), the 
claim remains in controversy where less than the maximum 
available benefit is awarded.


FINDING OF FACT

Tenderness and pain in the mid-abdominal area, periods of 
diarrhea and abdominal cramping are the principal 
manifestations of the veteran's gastrointestinal disability. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
duodenal ulcer, amoebiasis, anklyostomiasis, and spastic 
colon have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The RO established service connection for a peptic ulcer of 
duodenum in February 1947 and assigned a 40 percent 
evaluation under Diagnostic Code 7305, effective from 
September 1946.  

In April 1948, the RO decreased the veteran's evaluation from 
40 to 10 percent, based on a February 1948 VA examination, 
recharacterizing the disability as history of amebic 
dysentery with evidence of irritable terminal ileum and 
colon.  

A December 1969 rating decision increased the rating for the 
recurrent duodenal ulcer, with history of amebiasis, 
ankylostomiasis, and spastic colon.  

The veteran was accorded a VA examination in June 1988.  The 
veteran complained of sharp pains in his stomach, for which 
he took antacids and prescription medication.  On 
examination, the abdomen was described as flat.  There was no 
evidence palpable muscle spasm but subjective complaints of 
tenderness to palpation over the epigastric area and 
throughout the lower abdomen were noted.  Auscultation 
revealed normal bowel sounds.  The impressions were history 
of peptic ulcer during service, history of recent epigastric 
distress, and no significant findings on examination.  An 
upper gastrointestinal series revealed a small hiatal hernia 
with mild reflux.  The gastric mucosal pattern was within 
normal limits.  The duodenal bulb showed no evidence of 
ulceration or deformity.  Visualized portions of proximal 
small bowel appeared normal.  

Associated with the claims file are VA clinical records dated 
from November 1990 to April 1991 that show treatment for 
peptic ulcer disease.  

In November 1992, the veteran underwent 
esophagogastroduodenoscopy (EGD).  That procedure revealed 
evidence of distal esophageal stricture secondary to reflux 
and mild antritis.  

In May 1994, the veteran underwent EGD.  The duodenum and 
esophagus were reportedly normal; no duodenal ulcer was seen.  
He reportedly underwent EGD studies with esophageal dilation 
in October 1995 and October 1996.  

The veteran was accorded a VA stomach examination in May 
1997.  At that time, he reported abdominal pain once to twice 
weekly, lasting 3 to 4 hours, for which he took antacids 
regularly.  On examination, the abdomen was described as soft 
with evidence of epigastric tenderness, but no guarding.  His 
current weight was 185 pounds, and maximum for the previous 
year was 190 pounds.  He was not anemic.  There were no 
reports of vomiting.  There was no evidence of hematemesis.  
The impressions were chronic duodenal ulcer, not demonstrated 
in the 1995 and 1996 endoscopy, but with persistent symptoms.  
The examiner stated that the veteran's symptoms could be 
described as "non-ulcer dyspepsia."  He also diagnosed 
gastroesophageal reflux disease (GERD) with recurrent 
esophageal gastric stricture, stable.  

A September 1998 barium enema study revealed markedly 
redundant colon with extensive diverticular disease of the 
sigmoid colon.  

In a statement dated in January 1999, a VA physician stated 
that the veteran's stomach were moderately well controlled on 
potent acid blocking medications.  

The veteran was accorded another VA stomach examination in 
February 1999.  At that time, he complained of frequent 
abdominal pain.  He stated that he had to drink Mylanta 4-5 
times daily because of discomfort and abdominal cramping.  He 
had a good appetite.  On examination, the abdomen was 
described as soft with no abdominal rebound tenderness.  The 
veteran complained of tenderness to mild palpation throughout 
the entire abdomen.  He had normal bowel sounds.  His weight 
was 185 pounds.  The impressions were status duodenal ulcer, 
negative upper gastrointestinal x-ray series; status 
amebiasis, resolved asymptomatic; and spastic colon, 
asymptomatic.  

Associated with the claims file are VA clinical records dated 
from February 2000 to April 2001 that show intermittent 
treatment for abdominal discomfort.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in October 2000.  At that time he testified 
that he had periods of diarrhea alternating with periods of 
constipation, frequent gas, and daily stomach cramps.  He 
denied experiencing emesis or undue weight fluctuations.  

The veteran was afforded a VA gastrointestinal examination in 
November 2000.  At that time, he complained of continued 
epigastric distress.  He stated that he used Maalox 3 to 4 
times daily plus Alka Seltzer as needed for his epigastric 
distress.  There was no evidence of gastrointestinal 
bleeding.  There was no reported dysphagia.  Regurgitation 
was rare.  He continued to experience loose stools.  He 
experienced episodes about every two weeks, which included 
watery stools 3 to 5 times daily and mild abdominal cramps.  

On examination, there was mid abdominal tenderness just above 
the umbilicus and slight tenderness in other parts of the 
abdomen.  He had normal peristalsis on auscultation.  The 
impressions were GERD, symptoms partially controlled with his 
medications, no evidence of amebiasis, and no evidence of 
spastic colon.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

The Board notes that ratings for gastrointestinal disorder 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2000).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112 
(2000).

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, pertaining to 
rating duodenal ulcers, mild impairment with recurring 
symptoms once or twice a years warrants a 10 percent rating.  
Moderate disease with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations shall be rated 20 
percent.  Moderately severe disease that is less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year shall 
be rated 40 percent.  Where severe and the pain is only 
partially relieved by standard ulcer therapy, with periodic 
vomiting, recurrent hematemesis or melena, and with 
manifestations of anemia and weight loss productive of 
definite impairment of health, a 60 percent rating is 
warranted.

A maximum schedular rating of 30 percent is provided where 
there is severe irritable bowel syndrome, with diarrhea, or 
alternative diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. Part 4, Diagnostic 
Code 7319.

A 30 percent evaluation will be assigned where there is 
evidence of moderately severe ulcerative colitis with 
frequent exacerbations.  A 60 percent evaluation requires 
severe ulcerative colitis with numerous attacks each year, 
malnutrition, and only a fair state of health during 
remissions.  38 C.F.R. Part 4, Diagnostic Code 7323.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000); VCAA of 2000, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).

Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this case.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 
9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
his appeal, additional medical documentation referable to his 
treatment was obtained, and he was afforded the benefit of 
contemporaneous and comprehensive VA digestive conditions 
examinations.  The Board has not been made aware of any 
additional evidence which has not already been requested 
and/or obtained pertinent to the veteran's appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as amended by the VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and have done so, to include the testimony proffered at the 
RO.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Increased Evaluation

After a contemporaneous review of the record, the Board 
concludes that a disability evaluation in excess of 30 
percent for service-connected duodenal ulcer, amebiasis, 
ankylostomiasis, and spastic colon is not warranted.   In 
applying the provisions of 38 C.F.R. § 4.114 (2000) to the 
instant appeal, the Board observes that the most recent 
evidence of record indicates that the veteran is most 
troubled by symptoms referable to irritable bowel syndrome 
(spastic colon).  As noted above, the maximum schedular 
evaluation assignable for irritable bowel syndrome is 
30 percent.  See 38 C.F.R. Part 4, Diagnostic Code 7319 
(2000).  A 30 percent rating is already in effect for the 
veteran's gastrointestinal disability.  

There was no evidence of amebiasis or apthous stomatitis.  
Nonetheless, the maximum evaluation under Diagnostic Code 
7321 is 10 percent.  Moreover, the veteran does not exhibit 
impairment of health, sufficient weight loss, recurrent 
incapacitating episodes lasting 10 or more days at least 4 
times a year, or circulatory disturbances due to peptic ulcer 
disease warranting a higher rating under Diagnostic Code 
7305.  Although the veteran does complain of daily abdominal 
pain and diarrhea, and otherwise suffers from ongoing GERD, 
there is no evidence of esophageal stricture since the 
dilatations several years ago or malnutrition warranting the 
next higher evaluation under either Diagnostic Code 7203 for 
esophageal stricture or Code 7323.  Indeed, when seen in 
April 2001, his weight was stable and it was noted that he 
was well nourished. 

Lastly, the Board has also considered the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran.  
Schafrath, supra.  However, for the reasons discussed above, 
the Board concludes that the current 30 percent disability 
rating assigned for his service-connected gastrointestinal 
problems adequately reflects the level of impairment pursuant 
to the schedular criteria.  

It should also be emphasized that the diagnoses and clinical 
findings rendered on the recent VA examinations and the 
reports of the veteran's treatment in recent years are 
consistent with his medical history, described in detail 
above, and are essentially uncontradicted by any other recent 
medical evidence of record.  The veteran is not shown to be 
qualified to render a medical diagnosis or opinion.  Hence, 
his views as to the complaints and/or the extent of service-
connected gastrointestinal problems are specifically 
outweighed by the medical evidence of record cited above.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Since the preponderance of the evidence is against the claim 
for a rating in excess of 30 percent for the veteran's for 
duodenal ulcer, amebiasis, ankylostomiasis, and spastic 
colon, the benefit-of-the-doubt doctrine is not applicable, 
and an increased rating must be denied.

ORDER

Entitlement to an evaluation in excess of 30 percent for 
duodenal ulcer, amebiasis, ankylostomiasis, and spastic colon 
is denied.  


		
	William Harryman
	Acting Member, Board of Veterans' Appeals

 

